Title: Continental Congress Motion on the Provisional Peace Treaty, 19 March 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] March 19, 1783

Resolved that as Congress are desirous of manifesting at all times the most perfect confidence in their ally, the Secretary for foreign affairs be directed to Communicate to the Minister P. from the Court of France to these states the separate article of the provisional treaty between The United States and His Britannic Majesty and that he inform the Commissioners from these states for making peace of the reasons for that communication, repeating to them the desire of Congress that they will upon all occasions maintain perfect harmony and confidence with an ally, to whose generous assistance the United States are so signally indebted.
Resolved that Congress entertain a high sense of the services of their Commissioners in their steady attention to the dignity and essential interests of the United States, and in obtaining from the Court of Great Britain articles so favourable and so important to those interests.
